UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1562


ATSEDE MICHAEL OQUBAEGZI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 25, 2009                 Decided:   April 10, 2009


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Fitsum Alemu, Arlington, Virginia, for Petitioner. Michael F.
Hertz, Acting Assistant Attorney General, Richard M. Evans,
Assistant Director, Kevin J. Conway, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Atsede      Michael     Oqubaegzi,          a    native     and       citizen      of

Ethiopia,    petitions      for    review        of    an    order    of    the       Board    of

Immigration      Appeals    (“Board”)       dismissing         her     appeal         from    the

immigration       judge’s       denial      of        her    requests           for    asylum,

withholding       of   removal,     and    protection          under       the     Convention

Against Torture.

            Before        this      court,            Oqubaegzi        challenges             the

determination that she failed to establish her eligibility for

asylum.          To    obtain     reversal        of     a    determination            denying

eligibility for relief, an alien “must show that the evidence

[s]he presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                                  INS v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                           We have reviewed

the evidence of record and conclude that Oqubaegzi fails to show

that the evidence compels a contrary result.                            Accordingly, we

cannot grant the relief that she seeks.

            Additionally,         we    uphold         the    denial       of     Oqubaegzi’s

request    for    withholding      of     removal.           “Because       the    burden      of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant

who   is   ineligible       for    asylum       is     necessarily         ineligible         for

withholding       of     removal       under      [8        U.S.C.]     §       1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                                 Because

                                            2
Oqubaegzi failed to show that she is eligible for asylum, she

cannot meet the higher standard for withholding of removal.

            We also find that substantial evidence supports the

finding that Oqubaegzi failed to meet the standard for relief

under the Convention Against Torture.               To obtain such relief, an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”       8 C.F.R. § 1208.16(c)(2) (2008).                 We find that

Oqubaegzi    failed   to   make    the       requisite   showing       before    the

immigration court.

            Accordingly,   we     deny       the   petition   for     review.      We

dispense    with    oral   argument      because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                         3